Citation Nr: 0432349	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection right and left foot 
disabilities.

5.  Entitlement to service connection for a cardiovascular 
disease. 

ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to June 
1953.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office.  In 
that decision the RO denied entitlement to service connection 
for back, left hip, bilateral knee, bilateral foot, and heart 
conditions.  The veteran perfected an appeal for these 
issues.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his disabilities are related to his 
time in service.  His service entrance examination reveals 
pes planus and scoliosis.  However, service medical records 
(SMR's) are silent for any complaints, treatment, or injury 
to his hip, back, knees, feet, or heart.  He was treated for 
a pilonidal cyst during service.

During an informal conference between the veteran and the 
RO's Decision Review Officer (DRO), the veteran reported 
receiving treatment from Dr. F. from the 1960s to the 1990s.  
The DRO indicated that she would send the veteran a release 
of information form for the veteran to complete, so the RO 
could obtain these records. The veteran completed an 
authorization form, but rather than providing the address for 
Dr. F., he merely stated, "Already provided."  In this 
regard, the Board notes that the veteran had previously 
provided a photocopy of the business cards of his other 
physicians.  The RO did not advise the veteran that his form 
was incomplete, or tell him that without Dr. F.'s complete 
address on the form, VA could not obtain those records.  
Consequently, on remand, the RO should send the veteran 
another release form to complete, explaining that it must be 
fully completed.  If a properly completed form is returned, 
the RO should attempt to obtain the veteran's complete 
medical treatment records from Dr. F.  See 38 U.S.C.A. 
§ 5103A.  

During a July 2003 VA examination the veteran reported a ten 
year history of left hip and foot pain, and a five year 
history of knee pain.  The examiner found based on a review 
of the claims file, that the degenerative joint disease of 
the left hip and both knees, and bilateral bunion and 
hammertoe deformities of the feet were, as likely as not, 
related to service.  The examiner provided no rationale for 
his opinion, given the absence of any treatment of hip, knee, 
or foot disabilities in service, or for 40 years after 
service.  No opinion regarding the back was provided.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO should advise the veteran to 
fully complete a release form for Dr. F., 
to include the address of where that 
doctor's records are located.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims file.  If these 
records are not available, the RO should 
notify the veteran of such.

2.  The RO should provide the veteran a 
VA medical examination by an orthopedic 
specialist in order to determine whether 
his left hip, knee, back, and foot 
disabilities are related to service.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are necessary for accurate 
assessment.  

The examiner should conduct an 
examination of the left hip, knees, feet 
and back, and provide a diagnosis of any 
pathology found.  The examiner should 
provide an opinion on whether the 
veteran's disabilities are causally 
related to service.  All opinions should 
be based on a review of the evidence of 
record, including the service medical 
records, and sound medical principles.  
The examiner must also provide the 
rationale for his/her opinion.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
be given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
















